IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                No. 74211-6-1
                    Respondent,
                                               DIVISION ONE
      v.

                                               UNPUBLISHED OPINION
HERON S. LINDSAY,

                    Appellant.                 FILED: January 9, 2017



      Per Curiam.     Heron Lindsay appeals from his conviction following a plea of

assault in the third degree - domestic violence. Lindsay's court-appointed attorney

has filed a motion to withdraw on the ground that there is no basis for a good faith

argument on review.    Pursuant to State v. Theobald. 78 Wn.2d 184, 470 P.2d 188

(1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,18 L Ed. 2d 493 (1967),

the motion to withdraw must


      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. Lindsay's counsel on appeal filed a brief

with the motion to withdraw. Lindsay was served with a copy of the brief and informed

of his right to file a statement of additional grounds for review. He did not file a

statement of additional grounds.
No. 74211-6-1/2




      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

             1. Did the information provide constitutionally sufficient notice of the
                  charges?

             2. Are the facts sufficient to support Lindsay's plea?

             3. Was Lindsay's plea invalid because he was not assisted by an
                  interpreter?

             4. Was the guilty plea involuntary?


             5. Did the court lawfully impose a First Time Offender Waiver?


             6. Did the court err in imposing legal financial obligations?


      The potential issues are wholly frivolous.     Counsel's motion to withdraw is

granted and the appeal is dismissed.


                                 For the court:




                                                   Sfl^c'i-^